Case 1:21-cv-01813-PAB Document 27 Filed 09/15/21 USDC Colorado Page 1 of 33




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Case No. 21-cv-01813-PAB

VIOLETA DUMITRASCU, on behalf of A.M.B.D.,

      Plaintiff-Petitioner,

v.

ALIN DUMITRASCU,

      Defendant-Respondent.


                                        ORDER


      This matter is before the Court on the Verified Petition for the Immediate Return

of the Minor Child to Romania Pursuant to 22 U.S.C. § 9001, et seq., and the Hague

Convention on the Civil Aspects of Child Abduction [Docket No. 1]. The Court held an

evidentiary hearing on August 25, 2021. Both parties presented testim ony and

tendered exhibits. The Court has jurisdiction pursuant to 22 U.S.C. § 9003(a) and 28

U.S.C. § 1331.

I. BACKGROUND

      Petitioner, a Romanian citizen, and respondent, a United States citizen, met

online in 2007 and dated for eight years before marrying in 2015 in Romania. The

couple moved to Colorado in 2016, and respondent successf ully sponsored petitioner

for a green card. While in Colorado, they lived at respondent’s mother and step-father’s

house in Morrison, Colorado. Respondent “worked on a van,” although it is unclear

whether this was a paying job, and petitioner worked at a Chipotle restaurant.
Case 1:21-cv-01813-PAB Document 27 Filed 09/15/21 USDC Colorado Page 2 of 33




      In the late summer or early fall of 2019, petitioner and respondent traveled to

Galati, Romania, where their daughter, A.M.B.D., was born on September 4, 2019.

See Exh. 3. They chose to give birth in Romania in part because hospital costs for

childbirth are free there and may have been unaffordable in Colorado. Petitioner,

however, had some form of health insurance in the United States. Petitioner also

wanted to give birth in Romania due to disagreements she had with her mother-in-law

while in Colorado and in order to be close to her own family members in Romania after

the birth. Both petitioner and respondent intended to return to the United States at

some point to raise the child. The parties left certain belongings in Colorado, see Exh.

C, and discussed returning there after A.M.B.D. was born.

      Petitioner, respondent, and A.M.B.D. lived with respondent’s father in Romania

for ten months after A.M.B.D. was born. Petitioner breast fed A.M.B.D., the parties

shared parenting responsibilities equally, and both were involved in her upbringing.

Petitioner’s family was not happy about petitioner’s marriage at this point. Her family

did not visit her in the hospital after the baby was born, but did spend holidays and

special occasions with A.M.B.D. during the ten months that the child lived in Romania.

When A.M.B.D. was five weeks old, petitioner got a job because someone had to earn

money and respondent did not want to work in Romania. The family’s belongings in

Romania include clothing for A.M.B.D., a bicycle, a safe, a washing machine, and a car.

Respondent used a credit card to pay expenses in Romania. His mother reimbursed

some of these expenses.

      While living in Romania, the parties’ plan for the future diverged. Not long after

A.M.B.D.’s birth, in October or November 2019, while the parties were living in

                                            2
Case 1:21-cv-01813-PAB Document 27 Filed 09/15/21 USDC Colorado Page 3 of 33




Romania, petitioner’s green card expired. In January 2020, the United States denied

an extension of her green card.

       Respondent believed that he needed to return to Colorado to work on getting his

wife a green card and to obtain a Social Security card for A.M.B.D., which would help

confirm her U.S. citizenship. Petitioner also believed that it was not possible for her to

apply for a green card from Romania. The parties went to the U.S. Embassy in

Romania to apply for a U.S. passport for the child. Two weeks later, the child’s

passport was sent to them. Respondent intended for the family to live in the United

States eventually. However, without a green card, petitioner was not sure if the family

could live in the United States. Petitioner testified that, had her green card been

renewed on time, she may have traveled with respondent back to the United States, but

their intentions were not set in stone because her green card had expired, relations with

her mother-in-law in Colorado had soured, and petitioner noticed a chang e in

respondent’s behavior after their arrival in Romania in that respondent was unwilling to

find a job there. Moreover, while petitioner wanted her daughter to be a United States

citizen, petitioner did not intend to be separated f rom A.M.B.D. for any substantial

length of time. She therefore made plans for the family to live in Romania. She wanted

the couple to apply for the First House program, a Romanian program to assist young

families in buying their first home. She applied for the program in March 2020, but

respondent was not employed and they could not pay the interest on any loan.

Therefore, the application was denied. Moreover, respondent was not interested in the

program.

       Respondent insisted, however, that he travel to Colorado with A.M.B.D. in order

                                             3
Case 1:21-cv-01813-PAB Document 27 Filed 09/15/21 USDC Colorado Page 4 of 33




to apply for a Social Security card, during which process A.M.B.D. would need to be

fingerprinted. He also planned to work on getting petitioner a green card, to bring her

over to the United States, and to earn money through a job.

       On June 15, 2020, petitioner and respondent v isited a public notary in Galati,

where petitioner signed an affidavit, drafted by the notary, that granted respondent

permission to travel with A.M.B.D. to the United States from July 6, 2020 to December

31, 2020. Exh. 4. The translated version of the affidavit states, “I agree and consent,

that my minor daughter, . . . to travel to the United States of America, starting with July

6, 2020, until December 31, 2020, together with Alin Dumitrascu, as parent of minor.”

Id. at 3. The parties discussed these dates before having the affidavit prepared as well

as after they obtained the document.

       The Court heard testimony from a practicing family law attorney in Romania,

Christina-Mihaela Draghici-Nedelcu, who reviewed the June 15, 2020 affidavit as well

as other documents in this case. Ms. Draghici-Nedelcu testified that, under Article 483

of the Romanian Civil Code, parental authority is jointly and equally held and must be

exercised according to the child’s best interest and her care, welfare, education, growth,

and health. 1 In addition, both parents are responsible f or the upbringing of the minor

child. If the child does not live with both parents, Article 496 of the Romanian Civil


       1
         Under Article 14 of the Convention, the Court “may take notice directly of the
law of, and of judicial or administrative decisions, formally recognised or not in the State
of the habitual residence of the child, without recourse to the specific procedures for the
proof of that law or for the recognition of foreign decisions which would otherwise be
applicable.” Convention, Art. 14. Ms. Draghici-Nedelcu opined on Romanian law as an
expert witness in this case over respondent’s objection under Federal Rule of Civil
Procedure 702, and the Court admitted a portion of an exhibit containing provisions of
the Romanian Civil Code into evidence. See Exh. 10 at 11–13.

                                             4
Case 1:21-cv-01813-PAB Document 27 Filed 09/15/21 USDC Colorado Page 5 of 33




Code requires joint decision-making by mutual agreement. The parent who the child

does not live with has the right to visitation and to maintain a healthy relationship with

the child. If the parents cannot reach a mutual agreement on an issue of custody, they

must seek relief in a Romanian guardianship court, which is the only authority that can

decide issues of custody. Additionally, Article 496 of the Romanian Civil Code forbids

one parent from unilaterally changing the location of a child’s home, which requires an

order of the guardianship court. A unilateral custody decision is only permitted if the

guardianship court decides that parental authority is not jointly held.

       Ms. Draghici-Nedelcu explained that affidavits like the one petitioner signed are

very common because they are required under a 2005 law for one parent to take a child

out of the country. These temporary travel affidavits are written by notaries based on a

form or model. Ms. Draghici-Nedelcu testified that Romanian courts strictly construe

time limitations in such affidavits, and if a parent wishes to live abroad for more than

three years or to permanently relocate to another country, the parties must obtain an

order from the guardianship court. Therefore, Ms. Draghici-Nedelcu testified that, while

the language of the affidavit may appear to provide permission for respondent to leave

Romania with A.M.B.D. between July 6, 2020 and December 31, 2020, the affidavit

must be “corroborated” with the laws of Romania and interpretation of Romanian

courts, which would view the affidavit as providing respondent six months to travel with

A.M.B.D. in the United States and then to return her to Rom ania. Ms. Draghici-Nedelcu

opined that, under Romanian law, by respondent exceeding the time period agreed

upon in the affidavit, respondent is wrongfully retaining the child and is preventing

petitioner from exercising the joint parental authority that the law provides her. Ms.

                                             5
Case 1:21-cv-01813-PAB Document 27 Filed 09/15/21 USDC Colorado Page 6 of 33




Draghici-Nedelcu characterized taking A.M.B.D. out of Romania permanently to be a

deliberate attempt of estrangement of the child and parental alienation, which

Romanian courts consider to be a form of child abuse.

       On July 8, 2020, respondent and his grandmother flew to the United States with

A.M.B.D. See Exh. A at 14–17. Although respondent testified that he had pneumonia

for eight months after he arrived in the United States, neither respondent nor his f amily

in Morrison made any effort to help petitioner obtain a green card. Respondent

admitted that, during the six month period between July and December 2020, his family

was paying $750 per month on a Mercedes van for him. Respondent testified that he

sponsored petitioner’s green card, but otherwise it was her responsibility to obtain it.

       Around November or December 2020, petitioner began to suspect that

respondent would not return A.M.B.D. to Romania by the December 31 deadline. On

January 14, 2021, given that respondent did not return A.M.B.D., petitioner f iled an

application with Romanian authorities to secure A.M.B.D.’s return. She f iled for divorce

in Romania in late May 2021 and filed this petition on July 2, 2021.

       Since July 2020, petitioner’s contact with A.M.B.D. has been limited to daily

video calls. She also testified that she was given access to the respondent’s mother

and step-father’s home security cameras for two weeks. Neither respondent nor his

family in Colorado have taken A.M.B.D. to visit plaintiff in Romania. Additionally,

petitioner has not provided any financial support for A.M.B.D., although respondent

testified that he asked petitioner to contribute.

II. ANALYSIS

       The Hague Convention on the Civil Aspects of International Child Abduction (the

                                              6
Case 1:21-cv-01813-PAB Document 27 Filed 09/15/21 USDC Colorado Page 7 of 33




“Convention”) was signed in 1980. 2 The United States ratified the Convention and

implemented it in 1988 through the International Child Abduction Remedies Act

(“ICARA”), 22 U.S.C. § 9001, et seq., which provides that children under 16-years-old

“who are wrongfully removed or retained within the meaning of the Convention are to be

promptly returned unless one of the narrow exceptions set forth in the Convention

applies.” 22 U.S.C. § 9001(a)(4); see also Convention, Art. 4. Romania became a

signatory to the Convention in 1993.

       “[T]he scope of a court’s inquiry under the Hague Convention is limited to the

merits of the abduction claim.” Miller v. Miller, 240 F.3d 392, 398 (4th Cir. 2001). The

Court does not consider the merits of the underlying custody battle. See Watts v.

Watts, 935 F.3d 1138, 1141 (10th Cir. 2019) (“At issue in this case is the . . .

determination concerning the location of the children’s habitual residence.”); Seaman v.

Peterson, 766 F.3d 1252, 1257 (11th Cir. 2014); de Silva v. Pitts, 481 F.3d 1279, 1285

n.6 (10th Cir. 2007) (“[T]he basic purpose and function of the Hague Convention and

ICARA [are to ensure that] the home country should make the custody determination

whenever possible.” (quoting Gaudin v. Remis, 415 F.3d 1028, 1035 (9th Cir. 2005)).

       A. Petitioner’s Prima Facie Case

       To establish wrongful retention, petitioner here must make a prima facie case

consisting of three elements: (1) the child habitually resided in Romania at the time of

the retention, (2) such retention breached petitioner’s custody rights under the law of

Romania, and (3) petitioner was exercising those rights at the time of retention. See In

       2
          Available at http://www.hcch.net/upload/conventions/txt28en.pdf. References
to “Article,” except where otherwise noted, refer to articles of the Convention.

                                             7
Case 1:21-cv-01813-PAB Document 27 Filed 09/15/21 USDC Colorado Page 8 of 33




re Application of Stead v. Menduno, 77 F. Supp. 3d 1029, 1033 (D. Colo. 2014) (citing

West v. Dobrev, 735 F.3d 921, 929 (10th Cir. 2013)); see also 22 U.S.C. § 9003(e)(1).

Petitioner has the burden to prove that the child has been wrongfully retained within the

meaning of the convention by a preponderance of the evidence. 22 U.S.C.

§ 9003(e)(1)(A).

              1. Habitual Residence

                     a. What is “habitual residence”?

       “The Hague Convention does not define the term ‘habitual residence.’” Monasky

v. Taglieri, 140 S. Ct. 719, 726 (2020); see also Pope ex rel. T.H.L-P v. Lunday, 835 F.

App’x 968, 971 (10th Cir. 2020) (unpublished); Holder v. Holder, 392 F.3d 1009, 1015

(9th Cir. 2004). “A child ‘resides’ where she lives. Her residence in a particular country

can be deemed ‘habitual,’ however, only when her residence there is more than

transitory.” Monasky, 140 S. Ct. at 726 (citation omitted). “The place where a child is at

home, at the time of removal or retention, ranks as the child’s habitual residence.” Id.

“[L]ocating a child’s home is a fact-driven inquiry,” in which “courts must be sensitive to

the unique circumstances of the case and informed by common sense.” Id. at 727

(internal quotation marks omitted). In Monasky, the Court rejected any “categorical

requirements for establishing a child’s habitual residence.” Id. at 728. Accordingly,

“[b]ecause children, especially those too young or otherwise unable to acclimate,

depend on their parents as caregivers, the intentions and circumstances of caregiving

parents are relevant considerations. No single fact, however, is dispositive across all

cases.” Id. Ultimately, the question is, “[w]as the child at home in the particular country



                                             8
Case 1:21-cv-01813-PAB Document 27 Filed 09/15/21 USDC Colorado Page 9 of 33




at issue?” Id. at 730.

       Before Monasky, courts would generally first “inquire into the shared intent of

those entitled to fix the child’s residence (usually the parents) at the latest time that their

intent was shared.” Gitter v. Gitter, 396 F.3d 124, 134 (2d Cir. 2005); see also Ruiz v.

Tenorio, 392 F.3d 1247, 1250 (11th Cir. 2004) (en banc); Smith v. Smith, 976 F.3d 558,

561 (5th Cir. 2020) (“Before Monasky, the Fifth Circuit adopted an approach that looked

to the parents’ ‘shared intent’ as a threshold test f or determining a child’s habitual

residence.”). In determining intent, courts look at “actions as well as declarations.”

Gitter, 396 F.3d at 134.

       Monasky, however, explained that, “if the parents’ actual agreement on where to

raise their child were necessary to establish a habitual residence, that ‘would create a

presumption of no habitual residence for infants, leaving the population most vulnerable

to abduction the least protected.’” Pope, 835 F. App’x at 970–71 (quoting Monasky,

140 S. Ct. at 728). Therefore, “a wide range of facts other than an actual agreement,

including facts indicating that the parents have made their home in a particular place,

can enable a trier to determine whether an infant’s residence in that place has the

quality of being ‘habitual.’” Monasky, 140 S. Ct. at 729. A court also considers “where

a child has lived, the length of time there, [and] acclimatization.” Grano v. Martin, 821

F. App’x 26, 27 (2d Cir. 2020) (unpublished) (citing Monasky, 140 S. Ct. at 729).

Acclimatization is the inquiry “whether the evidence unequivocally points to the

conclusion that the child has acclimatized to the new location and thus has acquired a

new habitual residence.” Gitter, 396 F.3d at 134; see also Hofmann v. Sender, 716



                                              9
Case 1:21-cv-01813-PAB Document 27 Filed 09/15/21 USDC Colorado Page 10 of 33




 F.3d 282, 291–92 (2d Cir. 2013).

        While shared intent is relevant, it is not dispositive, and it is not always easy to

 determine the parents’ shared intent. “Difficulty arises, of course, when the persons

 entitled to fix the child’s residence no longer agree on where it has been fixed – a

 situation that, for obvious reasons, is likely to arise in cases under the Convention.”

 Mozes v. Mozes, 239 F.3d 1067, 1076 (9th Cir. 2001), abrogated on other grounds by

 Monasky, 140 S. Ct at 730. “In these cases, the representations of the parties cannot

 be accepted at face value, and courts must determine from all available evidence

 whether the parent petitioning for return of a child has already agreed to the child’s

 taking up habitual residence where it is.” Id.; see also Monasky, 140 S. Ct. at 729.

        Where the family has “manifested a settled purpose to change habitual

 residence,” Mozes suggests that a court should find that the child’s habitual residence

 has been changed, but where “the child’s initial translocation from an established

 habitual residence was clearly intended to be of a specific, delimited period,” then the

 habitual place of residence should not be found to have changed, unless that period of

 time is “too long to expect children to live abroad without acquiring habitual residence.”

 Id. at 1076–77 & n.27.

        In addition, where the parents intend that a child’s relocation is conditional, such

 intent should not be deemed their last shared intent if the condition is not met. See

 Mota v. Castillo, 692 F.3d 108, 115 (2d Cir. 2012). If only one party has a conditional

 intent to relocate, “it cannot be said the parents ‘shared an intent.’” See id.; see also

 Hofmann, 716 F.3d at 293 (finding habitual residence was not United States where



                                              10
Case 1:21-cv-01813-PAB Document 27 Filed 09/15/21 USDC Colorado Page 11 of 33




 intent to move “was limited by [petitioner’s] conditional agreement that the relocation

 was to be accomplished as a family,” but respondent unilaterally decided to move

 without petitioner); Gitter, 396 F.3d at 135 (finding no clear error in district court’s

 determination that Israel was not habitual residence where respondent relocated “on a

 conditional basis – namely, that [respondent] would be satisfied with the new

 arrangements”); Ruiz, 392 F.3d at 1257 (holding mother did not abandon United States

 as habitual residence where her “intention with respect to the move to Mexico was

 clearly conditional upon improvements in their marriage, was expressed and in the

 open, and was well-known to [father]”); Calixto v. Lesmes, 909 F.3d 1079, 1089–90

 (11th Cir. 2018) (holding, when “a parent’s relocation with a child from one country to

 another [is] conditioned upon the occurrence of certain events, the first country []

 remain[s] the child’s habitual residence if those events did not come to pass”); Guzzo,

 719 F.3d at 111 (finding habitual residence did not change from United States to Italy

 where, among other things, the mother’s “willingness to attempt a reconciliation in Italy

 was clearly premised on the understanding that, should the reconciliation prove

 unsuccessful,” the child would continue to reside in the United States); Maxwell v.

 Maxwell, 588 F.3d 245, 252 (4th Cir. 2009) (collecting cases where “courts have

 refused to find a change in habitual residence because one parent intended to m ove to

 the new country of residence on a trial or conditional basis”); Papakosmas v.

 Papakosmas, 483 F.3d 617, 625 (9th Cir. 2007) (affirming district court finding that

 parents did not have a shared intent to change habitual residence because “the family’s

 move to Greece was ‘conditional’”).



                                               11
Case 1:21-cv-01813-PAB Document 27 Filed 09/15/21 USDC Colorado Page 12 of 33




                       b. Where was A.M.B.D.’s habitual residence at the time of her
                       retention?

        In this case, the parties dispute whether the United States or Romania was

 A.M.B.D.’s habitual residence at the time of her retention. The Court first looks to the

 parties’ intent, among other factors. The Court finds that, when the parties traveled to

 Romania for the birth in August 2019, their intent was to return as a family to the United

 States. The evidence reflects that the couple left personal belongings at respondent’s

 mother and step-father’s house in Colorado, including clothing, documents, and other

 personal items, see Exh. C, and respondent’s witnesses testified that the parties had

 planned on returning to Colorado and raising a family there. The Court finds that these

 facts support a conclusion that the parties’ shared intent bef ore A.M.B.D.’s birth was to

 return to Colorado.

        While the parties’ shared intent before the birth was to return to Colorado,

 shared intent is not dispositive of habitual residence, see Monasky, 140 S. Ct. at 728,

 and there are no “categorical requirements” for determining habitual residence. See id.

 at 730; see also Pope, 835 F. App’x at 970–71 (actual agreement is not necessary for

 habitual residence). Because determining habitual residence is a “fact-driven inquiry,”

 the Court, must consider other evidence, that may indicate that “the parents have made

 their home in a particular place,” which “can enable a trier to determine whether an

 infant’s residence in that place has the quality of being ‘habitual.’” Monasky, 140 S. Ct.

 at 727–29.

        When the parties were in Romania, the facts indicate that matters changed. In

 October, just five weeks after giving birth, petitioner had to return to work because


                                             12
Case 1:21-cv-01813-PAB Document 27 Filed 09/15/21 USDC Colorado Page 13 of 33




 respondent was unwilling to find a job. Then, in November, petitioner’s green card

 expired and she could not return to the United States. W hen asked whether, once in

 Romania, there was a plan for the family to settle in the United States permanently,

 petitioner testified that their intentions were not set in stone because her green card

 had expired and that the couple was unsure whether they would live in Romania or the

 United States. When asked whether she would have returned to Colorado had her

 green card not expired, petitioner testified that she was not sure if she would have

 because of her relationship with her mother-in-law. Not only did petitioner continue to

 work in Romania, but she also investigated the First House program and applied in

 March 2020, hoping to buy a house in Romania, evincing an intent to stay there with

 respondent and A.M.B.D. The parties acquired clothing for A.M.B.D., a bicycle, a safe,

 a washing machine, and a car. Furthermore, the family remained in Romania for ten

 months, far longer than it took to take advantage of the lack of hospital costs associated

 with childbirth. The family also celebrated holidays with both sides of A.M.B.D.’s family.

 These facts support a finding that A.M.B.D.’s habitual residence at the time of her

 removal to the United States on July 8, 2020, and subsequent retention in the United

 States, was Romania. While respondent may have intended that the family live in the

 United States permanently, that was only possible if he succeeded in obtaining a green

 card for petitioner. The Court finds that the parties never had a shared, mutual intent to

 live apart.

        The Court finds further support that A.M.B.D.’s habitual residence at the tim e of

 her retention was Romania in the facts and circumstances surrounding the affidavit that

 the parties had prepared in June 2020. T he Court adopts the interpretation of the

                                             13
Case 1:21-cv-01813-PAB Document 27 Filed 09/15/21 USDC Colorado Page 14 of 33




 affidavit expressed by Ms. Draghici-Nedelcu and that is consistent with Romanian law,

 namely, that the affidavit provided petitioner’s conditional, time-limited consent for

 respondent to travel to the United States with A.M.B.D. from July 6, 2020 to December

 31, 2020, after which time respondent had to return A.M.B.D. to Romania.

        The Court notes that respondent’s interpretation of the affidavit at the hearing,

 which was that the affidavit provided him a window of time to leave the country with no

 requirement to return the child to Romania, was discredited by Ms. Draghici-Nedelcu

 because it is inconsistent with Romanian law. Moreover, if it was respondent’s intention

 to leave Romania with A.M.B.D. permanently, the affidavit, even if it could provide such

 authority, would have been written differently. Specifically, there would have been no

 reason for the notary or petitioner to provide a date range, July 6, 2020 to December

 31, 2020, for respondent to leave as opposed to simply providing respondent with

 permission to leave on or after a given date.

        While respondent testified that he did not read the affidavit and was unaware of

 its time restrictions, the Court does not find his testimony on this issue credible.

 Respondent testified that he insisted on obtaining the affidavit, which he thought was

 necessary to travel internationally with A.M.B.D. when A.M.B.D.’s mother did not

 accompany them, and he traveled in reliance on it. Respondent was aware that the

 document might be checked at the Romanian airport when he departed Romania with

 A.M.B.D. The Court finds that the affidavit is a reflection of petitioner’s conditional

 permission that respondent could travel to the United States with A.M.B.D. for six

 months and petitioner’s unwillingness to consent to A.M.B.D.’s permanent relocation in

 Colorado. The affidavit is, therefore, fundamentally inconsistent with a shared intent for

                                              14
Case 1:21-cv-01813-PAB Document 27 Filed 09/15/21 USDC Colorado Page 15 of 33




 A.M.B.D. to live permanently in the United States.

        The conclusion that the consent contained in the af fidavit was conditional is

 made apparent in the parties’ testimony that the purpose of respondent and A.M.B.D.’s

 travel was to obtain a Social Security card for A.M.B.D., to obtain a green card for

 petitioner,3 and for respondent to find a job and save money.4 Additionally, petitioner

 testified that she believed that it was not possible for her to apply for a green card from

 Romania and that respondent sponsored her f irst green card from Colorado, which

 explains why she made her permission for respondent to remove A.M.B.D. from

 Romania conditional: she was otherwise helpless if respondent did not obtain a green

 card for her. Petitioner also testified that the six-month conditional consent was the

 parties’ verbal agreement, which they discussed before, during and after obtaining the

 affidavit. Thus, although petitioner had consented to A.M.B.D.’s temporary removal to

 the United States, her consent was dependent on respondent obtaining citizenship and

 a Social Security number for the child, a green card for petitioner, and the respondent

 working. When he failed, at a minimum, to obtain a green card for petitioner in the six

 months that petitioner gave him, the conditions were not met, the consent expired, and

 A.M.B.D.’s retention in the United States was wrongful.



        3
          Respondent testified that he did not make any progress on obtaining
 petitioner’s green card. This admission is inconsistent with a shared intent for the
 family to relocate to the United States, which would have required petitioner to have a
 green card.
        4
           When asked on direct examination why respondent left Romania, he stated
 that it was to apply for Social Security benefits and to file paperwork on petitioner’s
 behalf, which does not indicate any shared intent to permanently stay in Colorado or for
 an American habitual residence for A.M.B.D.

                                             15
Case 1:21-cv-01813-PAB Document 27 Filed 09/15/21 USDC Colorado Page 16 of 33




        In reaching the conclusion that petitioner’s consent for A.M.B.D. to leave

 Romania was conditional, the Court finds the reasoning in Calixto and Mota to be

 informative. In Calixto, the court noted that the father signed a travel consent form,

 much like the affidavit here, providing the mother one year to travel with the child to the

 United States. See 909 F.3d at 1086. The travel consent form “indicated ‘November

 2015’ as the ‘date of departure from the country of the child,’ and ‘November 2016’ as

 the ‘date of return or entry into the country of the child.’” Id. The court also explained

 that the travel consent form may have been conditioned on the father’s ability to live in

 the United States legally. Id. at 1091 (“the intent to change the habitual residence of a

 child from one country to another can be conditioned on the ability of one parent to be

 able to live in the new country with the child”). Although there was no indication in the

 travel consent form that the consent was conditional, see Calixto v. Lesmes, 2017 WL

 9401117, at *2 (M.D. Fla. Oct. 19, 2017), report and recommendation adopted, 2017

 WL 5167492 (M.D. Fla. Nov. 8, 2017), it was also possible, the Eleventh Circuit held,

 for the conditional intent to be expressed in the travel consent form. Calixto, 909 F.3d

 at 1091 (“In our view, there is no reason why such a conditional intent cannot be

 expressed in a document that permits the child to travel to her new country for a limited

 period of time. To the extent that the district court here believed that the travel consent

 form executed by Mr. Calixto could not render his intent about [the child’s] habitual

 residence in the United States conditional . . . it was mistaken.”).

        In Mota, the father traveled from Mexico to New York to find work, leaving behind

 his wife and infant daughter. 692 F.3d at 109–10. Three years later, the mother and



                                              16
Case 1:21-cv-01813-PAB Document 27 Filed 09/15/21 USDC Colorado Page 17 of 33




 father arranged for the daughter to be smuggled into the United States to join the

 father, with the mother following later. Id. The mother, however, was arrested and

 deported back to Mexico. Id. at 110. The court found that the plan for the mother to

 join the family in New York “had been, and would continue to be, frustrated.” Id. at 111.

 The father, however, refused to return the child to Mexico, arguing that it was the

 parties’ settled intent that the daughter move to the United States. Id. at 111, 114. The

 mother did not disagree that was the plan, but stressed that her agreement was

 contingent on her being able to join the father and daughter. Id. at 114. The father

 disputed that there were any conversations conditioning the daughter’s relocation to

 New York. Id. The court held that “it was more likely than not that [the mother]

 intended for [the daughter] to live in the United States only if she herself could join the

 household and continue to raise her child.” Id. at 115. The mother was the child’s

 primary caretaker for the first few years of her life, made repeated attempts to enter the

 United States, timely demanded that the father return her daughter when her attempts

 to enter failed, sought help from Mexican authorities, and ultimately filed a petition

 under the Convention. Id. at 114–15. In addition, the mother testified that she never

 intended for her daughter to live permanently in the United States without her, but

 “always intended for [her daughter] to be by her side.” Id. at 115.

        This case is even clearer than Mota. In Mota, the mother did not disagree that

 the parties’ plan was for her to join the father and daughter in the United States, id. at

 114, while here, the mother testified that the plans were uncertain. Additionally, while in

 Mota the mother agreed with the plan for the daughter to live in the United States, but



                                              17
Case 1:21-cv-01813-PAB Document 27 Filed 09/15/21 USDC Colorado Page 18 of 33




 conditioned agreement on her own ability to emigrate, in this case petitioner never

 agreed that A.M.B.D. could remain in the United States indefinitely. Instead,

 petitioner’s conditional consent was limited to six-months. Finally, in this case, the

 parties planned that respondent would obtain a green card for petitioner to join

 respondent and the child in the United States; how ever, similar to what happened in

 Mota, when that did not occur, petitioner timely demanded that respondent return

 A.M.B.D. to Romania, sought assistance from Romanian authorities two weeks later,

 and then filed this petition. Petitioner also testified that she never intended to be

 separated from her daughter, as evidenced by the affidavit, indicating that, even if the

 parties intended to return to Colorado when they went to Romania, there was never,

 either in Colorado or Romania, any shared intent for the family to be separated. These

 facts outweigh the parties’ pre-birth intent to return to Colorado and, instead, establish

 that A.M.B.D. was “at home” in Romania when she was wrongfully retained. See

 Monasky, 140 S. Ct. at 730.

        The Court notes that, “in determining a habitual residence,” the Court “must

 focus on the conduct of both of the parents and not the future intentions of one of the

 parents.” In re Morris, 55 F. Supp. 2d 1156, 1161 (D. Colo. 1999) (citing Friedrich v.

 Friedrich, 983 F.2d 1396, 1401 (6th Cir. 1993); Feder v. Evans-Feder, 63 F.3d 217, 223

 (3d Cir. 1995); Pesin v. Osorio Rodriguez, 77 F. Supp. 2d 1277, 1285 (S.D. Fla. 1999)).

 Respondent’s arguments, however, do not lead the Court to a different conclusion. For

 instance, the fact that the parties left belongings in Colorado and had plans to return to

 Colorado is less meaningful when considered with the fact that the parties also have



                                              18
Case 1:21-cv-01813-PAB Document 27 Filed 09/15/21 USDC Colorado Page 19 of 33




 belongings in Romania, including a washing machine, a car, a bicycle, and clothing for

 A.M.B.D. Moreover, as noted above, the parties’ pre-birth intent is outweighed by their

 intent and conduct thereafter. Respondent’s argument that petitioner allowed him to

 leave Romania with A.M.B.D. is also not persuasive given that her permission was

 conditional and time-limited. Similarly, respondent’s testimony that he and petitioner

 only traveled to Romania for the low childbirth costs is unconvincing given the duration

 of their stay in Romania after A.M.B.D.’s birth. Finally, while the facts that respondent

 did not work in Romania, his mother and step-father made his car payments, and he

 paid bills with credit cards may indicate that respondent viewed his time in Romania as

 temporary, respondent is not working now and his mother and step-father are still

 making his car payments, suggesting these things have little to do with where

 respondent intended the family to live while in Romania. Ultimately, none of these facts

 alter the Court’s conclusion that A.M.B.D. was “at home” in Romania when she was

 taken to the United States.

        As the Ninth Circuit has noted, “where the child’s initial translocation from an

 established habitual residence was clearly intended to be of a specific, delimited

 period,” “courts have generally refused to find that the changed intentions of one parent

 led to an alteration in the child’s habitual residence.” Mozes, 239 F.3d at 1077.

 Keeping the admonition of Monasky in mind about not applying categorical tests, the

 Court nevertheless finds the analysis helpful here. The six-month period identified in

 the affidavit was a temporary, “delimited period,” as there was no shared, settled

 intention for A.M.B.D. to permanently live in Colorado without her mother. See id.

 (citing Pesin v. Rodriguez, 77 F. Supp. 2d 1277, 1285 (S.D. Fla. 1999) (s ettled purpose

                                             19
Case 1:21-cv-01813-PAB Document 27 Filed 09/15/21 USDC Colorado Page 20 of 33




 of family trip was a vacation of finite duration); Morris, 55 F. Supp. 2d. at 1159 (when

 family left Colorado for school-year teaching appointment in Switzerland, the parties

 had a “shared, settled intention to return to Colorado w ith the child,” and mother’s

 unilateral change of position could not make Switzerland the habitual residence); Freier

 v. Freier, 969 F. Supp. 436, 438 (E.D. Mich. 1996) (when mother left with child, she

 informed father that she would be vacationing with parents for one month); Flores v.

 Contreras, 981 S.W.2d 246, 248 (Tex. App. 1998) (mother brought child to Texas for

 two-week vacation); Brennan v. Cibault, 227 A.D.2d 965, 965 (N.Y. App. Div. 1996)

 (mother agreed that child should remain with father in New York for six months, but

 expected her to return to France on a specific date).

        To the extent respondent argues that cases like Morris support his position, the

 Court disagrees. In Morris, an Irish-American father and German mother had a child in

 Colorado and, when the child was an infant, the family went to Switzerland for ten

 months for a teaching appointment for the father. 55 F. Supp. 2d at 1158–59. T he

 parents had a shared intention to return to Colorado w hen they left for Switzerland;

 however, the marriage began to deteriorate while abroad. Id. at 1159–60. Worried that

 the mother would intend to stay in Switzerland or Germany after the school year and

 would obtain a custody order from a Swiss or German court, the father returned to

 Colorado with the child without the mother’s knowledge. Id. at 1160. The court found

 that the child’s habitual residence remained in Colorado and that his removal was not

 wrongful. Morris is not like this case for a few reasons. First, the parties in Morris had

 almost no connection to Switzerland; the child was born in Denver, neither parent was a



                                             20
Case 1:21-cv-01813-PAB Document 27 Filed 09/15/21 USDC Colorado Page 21 of 33




 Swiss citizen, and the child was only present in Switzerland for 104 days of his 205

 days away from Colorado. See id. at 1161. In this case, the petitioner and respondent

 are Romanian by birth, and A.M.B.D. was born there and lived there for ten months

 before she was removed and subsequently retained in the United States. Second, in

 Morris, the parties left Colorado for a delimited period for a specific purpose, while, in

 this case, they left Colorado for no specific period of time and, when respondent

 returned to Colorado with his child, petitioner intended and respondent understood that

 respondent would return to Romania with A.M.B.D. after six months. Third, in Morris,

 the mother unilaterally decided to stay in Switzerland, while in this case, petitioner did

 not act unilaterally but rather gave respondent conditional, time-limited consent to travel

 for a specific purpose, which respondent acted in reliance upon when he removed

 A.M.B.D. from Romania.

        For these reasons, the Court concludes that A.M.B.D.’s habitual residence at the

 time of her retention was Romania. A.M.B.D. was born in Romania and lived there for

 ten months before her removal to the United States. A.M.B.D. was allowed to leave

 Romania only based on the conditional approval of petitioner, who could not

 accompany her husband and daughter due to her lack of a green card. The parties

 never intended to be apart, and the only place that they can be together, without a new

 green card for petitioner, is Romania.

               2. Petitioner’s Custody Rights

        The second element of the prima facie case is a breach of the remaining

 parent’s custody rights. “[C]ustody of a child entails the primary duty and ability to



                                              21
Case 1:21-cv-01813-PAB Document 27 Filed 09/15/21 USDC Colorado Page 22 of 33




 choose and give sustenance, shelter, clothing, moral and spiritual guidance, medical

 attention, education, etc., or the (revocable) selection of other people or institutions to

 give these things.” Croll v. Croll, 229 F.3d 133, 138 (2nd Cir. 2000), abrogated on other

 grounds by Abbott v. Abbott, 560 U.S. 1 (2010); see also Furnes v. Reeves, 362 F.3d

 702, 716 (11th Cir. 2004) (“The right to determine a child’s language, nationality, and

 cultural identity is plainly a right relating to the care and person of the child within the

 meaning of the Convention”) (internal quotations omitted), abrogated on other grounds

 by Lozano v. Montoya Alvarez, 572 U.S. 1 (2014).

        The parent need not have sole or even primary custody to have rights under the

 Convention. Furnes, 362 F.3d at 715. “In analyzing whether a parent has custodial

 rights under the Hague Convention, it is crucial to note that the violation of a single

 custody right suffices to make removal of the child wrongful. That is, a parent need not

 have ‘custody’ of the child to be entitled to return of his child under the Convention;

 rather, he need only have one right of custody.” Id. While many courts have placed

 particular emphasis on a parent’s right to determine the child’s place of residence when

 examining whether a parent has rights of custody, the Convention also states that

 “rights of custody” shall include rights relating to the care of the child. See Lieberman v.

 Tabachnik, 625 F. Supp. 2d 1109, 1119 (D. Colo. 2008); Conv ention, Art. 5(a) (defining

 “rights of custody” as “relating to the care of the person of the child and, in particular,

 the right to determine the child’s place of residence”). When no formal custody

 agreement exists between the parents, the Court must apply the laws of the country of

 the child’s habitual residence to determine if the non-removing parent had “rights of



                                               22
Case 1:21-cv-01813-PAB Document 27 Filed 09/15/21 USDC Colorado Page 23 of 33




 custody” within the meaning of the Convention. See, e.g., Sealed v. Sealed, 394 F.3d

 338, 343 (5th Cir. 2004). “The Convention is very clear that the law of the country in

 which the child was habitually resident governs the decision as to whether custody

 rights existed at the time of removal.” Shealy v. Shealy, 295 F.3d 1117, 1124 (10th Cir.

 2002). As such, the Court looks to Romanian law.

        Ms. Draghici-Nedelcu testified that the Romanian Civil Code provides that

 parental authority is to be exercised jointly according to the child’s best interest.

 See also Exh. 10 at 13. If the child does not live with both parents, custody decisions

 must still be made mutually by joint decision-making or, if that is not possible, by the

 guardianship court, which is the only authority that can decide issues of custody in the

 absence of parental agreement. Moreover, Article 497 of the Romanian Civil Code

 states that, “[i]f it affects the exercise of authority or parental rights, the change of the

 child’s home, together with the parent where he/she lives, may take place only with the

 prior consent of the other parent” or the guardianship court. Id.

        The Court finds that petitioner’s custody rights, under the laws of Romania, were

 violated by respondent’s unilateral retention of A.M.B.D. in the United States after

 December 31, 2020. Respondent has further violated petitioner’s custodial rights by his

 claim of a right not to return A.M.B.D. given that only a Romanian family law court can

 allow a child’s permanent relocation outside of Romania. Additionally, while she

 appears to have been able to communicate with her daughter on video chat and had

 access to respondent’s home security cameras for a period of time, petitioner has not

 seen her daughter in-person since July 2020, and there is no indication that she has

 been permitted to exercise any joint authority or decision-making since A.M.B.D. was

                                               23
Case 1:21-cv-01813-PAB Document 27 Filed 09/15/21 USDC Colorado Page 24 of 33




 removed from her habitual residence.

               3. Petitioner’s Exercise of Custody Rights

        The third prong of the prima facie case is that the petitioner was exercising her

 custody rights at the time of the wrongful retention. “[A] person cannot fail to ‘exercise’

 [her] custody rights under the Hague Convention short of acts that constitute clear and

 unequivocal abandonment of the child. Once it determines that a parent exercised

 custody rights in any manner, the court should stop – completely avoiding the question

 whether the parent exercised the custody rights well or badly.” Stead, 77 F. Supp. 3d at

 1035 (quoting Friedrich, 78 F.3d at 1066).

        The evidence confirms that petitioner was exercising her custody rights under

 Romanian law before her child was wrongfully retained. With respect to petitioner’s

 actions after respondent and A.M.B.D. left Romania, petitioner has continued to attempt

 to exercise her custodial rights abroad through daily video calls and, for a time,

 watching her daughter on the mother- and step-father-in-law’s home’s surveillance

 system. While respondent argued at the hearing that petitioner has not financially

 contributed to A.M.B.D.’s care since she was taken to Colorado, even though he has

 asked for support, this testimony does not change the Court’s determination that

 petitioner was exercising her custody rights while the child was in her care and does not

 constitute the sort of “clear and unequivocal abandonment” required to find in

 respondent’s favor on this element of plaintiff’s prima facie case. See Friedrich, 78

 F.3d at 1066. The Court notes that petitioner is working as a cook’s assistant and may

 not have substantial financial resources to send to the United States, while respondent



                                              24
Case 1:21-cv-01813-PAB Document 27 Filed 09/15/21 USDC Colorado Page 25 of 33




 and his family are able to provide financial resources for the child, despite the fact that

 respondent has not worked steadily since he arrived in Colorado July 2020. See Exh.

 B.

        The Convention provides that retention of a child is wrongful if, at the time of

 retention, petitioner was either exercising her custodial rights or if those rights “would

 have been so exercised but for the removal or retention.” Convention, Art. 3(b).

 Petitioner argues, and the Court agrees, that evidence shows that petitioner intended to

 resume her role as A.M.B.D.’s caregiver upon her return to Romania.

        For the foregoing reasons, the Court finds that petitioner has satisfied her prima

 facie case under the Convention.

        B. Respondent’s Defenses

        Having determined that petitioner has met her burden, the Court now considers

 whether any of the four possible exceptions or defenses applies. Courts have held that

 such exceptions must be narrowly construed. See West, 735 F.3d 929; Avila v.

 Morales, No. 13-cv-00793-MSK-MEH, 2013 WL 5499806, at *13 (D. Colo. Oct. 1, 2013)

 (citing Tsai-Yi Yang v. Fu-Chiang Tsui, 499 F.3d 259, 277 (3d Cir. 2007)). Two of the

 available defenses must be established by a preponderance of the evidence: (1) the

 proceeding was commenced more than one year after the child’s retention and the child

 has become settled in her new environment, see Convention, Art. 12; or (2) the parent

 seeking return of the child either consented to or subsequently acquiesced in the

 retention. See Convention, Art. 13; see Gil-Leyva v. Leslie, No. 17-cv-01406-KLM,

 2018 WL 10322064, at *4 (D. Colo. Apr. 17, 2018), aff’d, 780 F. App’x 580 (10th Cir.



                                              25
Case 1:21-cv-01813-PAB Document 27 Filed 09/15/21 USDC Colorado Page 26 of 33




 2019) (unpublished) (citing Crane v. Merriman, 2017 WL 4079406, at *5 (W.D. Okla.

 Sept. 14, 2017)). The other two defenses require proof by clear and convincing

 evidence: (3) there is a grave risk that the return of the child would expose her to

 physical or psychological harm, see Convention, Art. 13(b); or (4) “the return of the

 child[] would not be permitted by the fundamental principles of the requested State

 relating to the protection of human rights and fundamental freedoms.” See Gil-Leyva,

 2018 WL 10322064, at *4 (citing Convention, Art. 20); Crane, 2017 WL 4079406, at *5.

 The Court considers the first three defenses. The Court does not consider the last

 defense, which is called the public policy defense, because “it is so rarely invoked that it

 is considered to have ‘nearly faded without a trace.’” See Filho v. de Albuquerque, No.

 20-cv-01421-RBJ, 2020 WL 9455201, at *7 (D. Colo. Aug. 21, 2020) (quoting

 Beaumont, P.R. & McEleavy, P.E., The Hague Convention on International Child

 Abduction 172 (1999)).

               1. Well-Settled

        The “now-settled” or “well-settled” defense is found in Article 12 of the

 Convention, which states, in relevant part, that the Court, “even where the proceedings

 have been commenced after the expiration of the period of one year . . . , shall also

 order the return of the child, unless it is demonstrated that the child is now settled in its

 new environment.” Convention, Art. 12. This defense “is applicable only if more than

 one year has elapsed from the wrongful removal before the date of commencement of

 these proceedings.” In re Robinson, 983 F. Supp. 1339, 1344–45 (D. Colo. 1997).

 Robinson held that proving this defense requires “substantial evidence of the child’s



                                              26
Case 1:21-cv-01813-PAB Document 27 Filed 09/15/21 USDC Colorado Page 27 of 33




 significant connections to the new country.” Id. at 1344 (quoting Hague International

 Child Abduction Convention; Text & Legal Analysis, 51 Fed. Reg. 10509). There are,

 therefore, two relevant factors to this defense – the passage of time and the age of the

 child, i.e., whether the child is old enough to develop meaningful connections to the

 new environment. Robinson, 938 F. Supp at 1345–46. “[C]ourts have held that this

 defense is intended to pertain to a situation in which a child is abducted in infancy, and

 an application is filed after so long that it becomes impossible to deny the child’s

 acclimation.” Filho, 2020 WL 9455201, at *8 (citing Gitter, 396 F.3d at 133).

        Respondent argues that A.M.B.D. has acclimated to life in the United States

 because she has many fond memories of life in Colorado as well as flourishing

 connections to the community. See, e.g., Docket No. 23 at 4. Respondents’ witnesses

 also presented testimony that A.M.B.D. has had a happy childhood with her father and

 grandparents in Colorado. Petitioner does not appear to dispute this and presented no

 evidence to the contrary. The Court agrees that the child is doing well in Colorado.

 The Court must be careful, however, not to engage in a best interests of the child

 inquiry, as a Colorado state court would do in a typical domestic relations case, or try to

 determine where A.M.B.D. would be better off. See Dawson v. Dylla, No. 21-cv-00283-

 RBJ, 2021 WL 1534608, at *4 (D. Colo. Apr. 19, 2021). “‘[W ]ell-settled’ means more

 than having a comfortable material existence.” See Lops v. Lops, 140 F.3d 927, 946

 (11th Cir. 1998); Lopez v. Alcala, 547 F. Supp. 2d 1255, 1259–60 (M.D. Fla. 2008).

 “Issues ‘underlying the custody dispute are presumptively to be adjudicated in the place

 of the child’s habitual residence.’” Dawson, 2021 WL 1534608, at *4 (quoting



                                             27
Case 1:21-cv-01813-PAB Document 27 Filed 09/15/21 USDC Colorado Page 28 of 33




 McManus v. McManus, 354 F. Supp. 2d 62, 69 (D. Mass. 2005)).

        Respondent, however, has not met his burden under the well-settled defense.

 First, respondent has provided no evidence or argument that this proceeding was

 commenced more than one year after the wrongful retention. When faced with a

 dispute over when a wrongful retention occurred, courts “analyze the date of retention

 by determining either the date when the petitioner becomes aware of the respondent’s

 intention not to return the child,” Cunningham v. Cunningham, 237 F. Supp. 3d 1246,

 1280 (M.D. Fla. 2017) (citing Dietz v. Dietz, 349 F. App’x. 930, 933 n.2 (5th Cir. 2009)

 (unpublished), aff’d, 697 F. App’x 635 (11th Cir. 2017) (unpublished)), or the date when

 the petitioner unequivocally communicated to the respondent his or her desire to regain

 custody. Id. at 1280 (citing Walker v. Walker, 701 F.3d 1110, 1118 (7th Cir. 2012);

 Karkkainen, 445 F.3d at 290. Even assuming the wrongful retention occurred as early

 as July 8, 2020, when respondent left Romania with the child, petitioner filed her

 application with Romanian authorities for relief under the Convention on January 14,

 2021 and her petition with this Court on July 2, 2021, see Docket No. 1, which were

 both within one year. The now-settled defense, therefore, does not apply.

        Second, even if the petition were not filed within a year of the wrongful retention,

 respondent’s evidence of A.M.B.D.’s acclimatization is insufficient. When the defense

 applies, courts “consider the following factors in determining whether a child is settled in

 a new environment: ‘(1) the child’s age; (2) the stability and duration of the child’s

 residence in the new environment; (3) whether the child attends school or day care

 consistently; (4) whether the child has friends and relatives in the new area; (5) the



                                              28
Case 1:21-cv-01813-PAB Document 27 Filed 09/15/21 USDC Colorado Page 29 of 33




 child’s participation in community or extracurricular school activities, such as team

 sports, youth groups, or school clubs; and (6) the respondent’s employment and

 financial stability.’” Cunningham, 237 F. Supp. 3d at 1282 (quoting Fuentes-Rangel v.

 Woodman, 617 F. App’x. 920, 922 (11th Cir. 2015) (unpublished) (quoting In re B. Del

 C.S.B., 559 F.3d 999, 1009 (9th Cir. 2009))); Bocquet v. Ouzid, 225 F. Supp. 2d 1337,

 1349 (S.D. Fla. 2002) (concluding that the child was not settled, in part, because the

 parent’s employment history was not stable); In re Koc, 181 F. Supp. 2d 136, 153–54

 (E.D.N.Y. 2001) (considering unstable employment and child’s attending multiple

 daycare centers); In re Ahumada Cabrera, 323 F. Supp. 2d 1303, 1314 (S.D. Fla. 2004)

 (considering family’s fluency in English).

        Respondent has provided no evidence that A.M.B.D. has developed any

 connections to the community outside of her family. For instance, there are no records

 of her day care attendance or relationships with friends. In addition, respondent’s

 employment history does not appear stable or consistent, and the f amily speaks

 Romanian and English at home, even though respondent has lived in the United States

 for 15 years. Thus, it would not be destabilizing for A.M.B.D. to be returned to

 Romania. Moreover, A.M.B.D. is barely two-years-old, and courts almost uniformly hold

 that “children of such tender years are too young ‘to allow meaningful connections to

 the new environment to evolve.’” Cunningham, 237 F. Supp. 3d at 1282 (citing Moreno

 v. Martin, 2008 WL 4716958, at *21 (S.D. Fla. Oct. 23, 2008) (collecting cases) (quoting

 Robinson, 983 F. Supp. at 1345)); see also Riley v. Gooch, 2010 WL 373993, at *11

 (D. Or. Jan. 29, 2010) (noting that the court was unable to find any case in which a



                                              29
Case 1:21-cv-01813-PAB Document 27 Filed 09/15/21 USDC Colorado Page 30 of 33




 court refused to return a two-year-old child based on the well-settled defense); Habrzyk

 v. Habrzyk, 775 F. Supp. 2d 1054, 1066–68 (N.D. Ill. 2011) (rejecting well-settled

 defense where four-year-old was living in a comfortable and stable home and had close

 relationships with her relatives, but no connections to community); Blanc v. Morgan,

 721 F. Supp. 2d 749, 764 (W .D. Tenn. 2010) (finding four-year-old child was not

 well-settled despite respondent’s stable home and employment, and child’s regular day

 care attendance, family vacations and bond with family because no substantial

 evidence of child’s ties to community); Riley, 2010 WL 373993, at *11 (declining to

 apply well-settled defense although child had lived in same residence with grandparents

 for a year, consistently attended day-care, spoke English and had close relationship

 with respondent-father, because child had not developed such significant connections

 to the United States that return would be harmfully disruptive); In re Hague Child

 Abduction Application, 2008 WL 913325, at *11 (D. Kan. Mar. 17, 2008) (“[A]t her

 young age, [the six-year-old child] is adaptable.”); cf. Belay v. Getachew, 272 F. Supp.

 2d 553, 561 (D. Md. 2003) (noting that a certain age may be required for a child to

 become settled and finding that at the age of nine a child was “now old enough to

 experience meaningful ties with the United States”).

       The Court therefore does not find that respondent has carried his burden in

 establishing that A.M.B.D. has been in Colorado “so long that it [has] become[]

 impossible to deny [her] acclimation.” See Filho, 2020 WL 9455201, at *8 (citing Gitter,

 396 F.3d at 133).




                                            30
Case 1:21-cv-01813-PAB Document 27 Filed 09/15/21 USDC Colorado Page 31 of 33




              3. Consent or Acquiescence

       Article 13(a) of the Convention provides that the Court is not bound to order the

 return of the child if petitioner “consented to or subsequently acquiesced in the removal

 or retention.” Convention, Art. 13. Respondent bears the burden to prov e that

 petitioner consented or acquiesced by a preponderance of the evidence. 22 U.S.C.

 § 9003(e)(2)(B). This exception can apply where the record reflects “a consistent

 attitude of acquiescence over a significant period of time.” Friedrich, 78 F.3d at 1070;

 Filho, 2020 WL 9455201, at *8; Mendez Lynch v. Mendez Lynch, 220 F. Supp. 2d

 1347, 1358 (M.D. Fla. 2002) (rejecting authorization to travel to the United States for

 vacation as “consent”).

       Aside from his argument that the affidavit provided only a window of time to

 leave Romania and that the couple had a shared intention to raise A.M.B.D., w hich the

 Court has already considered, respondent provides no evidence or argument that

 petitioner consistently acquiesced or consented over time to the retention of A.M.B.D. in

 the United States beyond December 31, 2020. Just two weeks after the December 31

 deadline passed, petitioner filed an application under the Convention with the

 Romanian authorities. The Court concludes that petitioner acted with reasonable

 diligence to secure A.M.B.D.’s return after discovering respondent’s intention to retain

 A.M.B.D. in the United States and that respondent cannot m eet his burden of

 establishing acquiescence by a preponderance of the evidence.

              3. Grave Risk

       The grave risk defense provides that a child wrongfully removed from her



                                             31
Case 1:21-cv-01813-PAB Document 27 Filed 09/15/21 USDC Colorado Page 32 of 33




 habitual residence or retained should not be returned w here there is a grave risk that

 the return would expose the child to physical or psychological harm or “otherwise place

 the child in an intolerable situation.” Gil-Leyva, 2018 WL 10322064, at *5; Crane, 2017

 WL 4079406, at *5; West, 735 F.3d at 931. “Grave risk” means that the “potential harm

 to the child must be severe, and the level of risk and danger . . . very high.” West, 735

 F.3d at 931 (quoting Souratgar v. Lee, 720 F.3d 96, 103 (2d Cir. 2013)). The Tenth

 Circuit has noted that the grave risk exception applies in two primary circumstances.

 First, a court should not return a child to “a zone of war, famine, or disease.” Id. at 931

 n.8. Second, a court should not return a child to a place that the child w ould face

 “serious abuse or neglect, or extraordinary emotional dependence when the country of

 habitual residence for whatever reason may be incapable or unwilling to give the child

 adequate protection.” Id. (citing Baxter v. Baxter, 423 F.3d 363, 373 (3d Cir. 2005);

 Blondin v. Dubois, 238 F.3d 153, 162 (2d Cir. 2001); Friedrich, 78 F.3d at 1069).

        Neither type of grave risk applies here, and respondent has provided no

 testimony that A.M.B.D. would face any type of risk or harm if returned to Romania.

 Rather, the evidence is clear that she would be returned to a loving mother and an

 extended family that would look after her.

 IV. CONCLUSION

        For the foregoing reasons, it is

        ORDERED that Verified Petition for the Immediate Return of the Minor Child to

 Romania Pursuant to 22 U.S.C. § 9001, et seq., and the Hague Convention on the Civil

 Aspects of Child Abduction [Docket No. 1] is GRANTED. It is further



                                              32
Case 1:21-cv-01813-PAB Document 27 Filed 09/15/21 USDC Colorado Page 33 of 33




           ORDERED that respondent shall ensure that A.M.B.D. is on a f light to Romania,

 accompanied by an appropriate caregiver, with the right to travel internationally with

 A.M.B.D. outside of the United States, departing on or before October 9, 2021. It is

 further

           ORDERED that, no later than seven days before the date of A.M.B.D.’s

 departure for Romania, respondent shall file under Level One restriction in this case a

 notice that informs petitioner of the details of A.M.B.D.’s return flights to Romania and

 with whom she will be traveling. It is further

           ORDERED that petitioner may file a post-judgment motion for the allocation of

 costs and expenses consistent with the procedures set forth in Federal Rule of Civil

 Procedure 54(d)(1) and D.C.COLO.LCivR 54.1. It is further

           ORDERED that this case is closed.



           DATED September 15, 2021.



                                            BY THE COURT:


                                            ____________________________
                                            PHILIP A. BRIMMER
                                            Chief United States District Judge




                                               33
